DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 9-10, 12-14, 17-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marx et al (US Patent 9396490 B1).
Regarding claim 1, Marx discloses a computer implemented method comprising: 
receiving one or more comments associated with a transaction by a user (col 5 lines 4-12 a user at computing device 210 may utilize the retailer's site 262 to generate user reviews, ratings, comments, problems, issues, question/answers, or almost any other type of content regarding a product or experience with the product, brand, manufacturer or retailer, where this user-generated content 266 may be displayed to other users accessing retailer's site 262); 
selecting, by at least one processor, a first category from a plurality of categories for the one or more comments based at least in part on one or more terms in the one or more comments (col 8 lines 17-36 Moderation may include, for example, automatic or manual filtering; this moderation process may comprise different levels of moderation, including auto processing ; moderation can include tagging reviews with tags such as “product flaw,” “product suggestion,” “customer service issue,” extraction of keywords, or other tag based on the user-generated content); 
identifying, by the at least one processor, trend data for the first category based at least in part on the one or more comments (col 6 lines 14-35 e.g. trends of a particular rating; col 8 lines 53-67 moderation can include tagging reviews with tags such as “product flaw,” “product suggestion,” “customer service issue,” extraction of keywords, or other tag based on the user-generated content); and 
transmitting the identified trend data for the first category to a client device (col 6 lines 14-35 a retailer or manufacturer may be alerted when a product is given a low rating, such as a one star review; in others, the manufacturer may be alerted when the product is given a five star review. In still others, alerts may be sent based on frequency and trends of particular ratings (e.g., fastest falling rating, fastest rising rating); a manufacturer can thus monitor review sources for trends and spot problem areas).

Regarding claim 2, Marx discloses the method of claim 1, wherein transmitting the identified trend data for the first category comprises: transmitting the identified trend data indicating that a number of comments associated with the first category exceeds or does not exceed a comment threshold for a time period (col 6 lines 14-35 a retailer or manufacturer may be alerted when a product is given a low rating, such as a one star review; in others, the manufacturer may be alerted when the product is given a five star review. In still others, alerts may be sent based on frequency and trends of particular ratings (e.g., fastest falling rating, fastest rising rating); a manufacturer can thus monitor review sources for trends and spot problem areas; The brand content 205 may define thresholds, triggers, or other criteria for manufacturer alerting and notification of reviews.).

Regarding claim 4, Marx discloses the method of claim 1, wherein transmitting the identified trend data for the first category comprises: transmitting the identified trend data indicating a change in a comment trend associated with the first category based at least in part on a change in a first number of comments for a first time period relative to a second number of comments for a second time period (col 6 lines 14-35 a retailer or manufacturer may be alerted when a product is given a low rating, such as a one star review; in others, the manufacturer may be alerted when the product is given a five star review. In still others, alerts may be sent based on frequency and trends of particular ratings (e.g., fastest falling rating, fastest rising rating); a manufacturer can thus monitor review sources for trends and spot problem areas).

Regarding claim 5, Marx discloses the method of claim 1, transmitting the identified trend data for the first category comprises: transmitting an alert to the client device comprising the identified trend data in response to the identified trend data indicating a change associated with comments for the first category (col 6 lines 14-35 a retailer or manufacturer may be alerted when a product is given a low rating, such as a one star review; in others, the manufacturer may be alerted when the product is given a five star review. In still others, alerts may be sent based on frequency and trends of particular ratings (e.g., fastest falling rating, fastest rising rating); a manufacturer can thus monitor review sources for trends and spot problem areas; The brand content 205 may define thresholds, triggers, or other criteria for manufacturer alerting and notification of reviews.).

Regarding claim 6, Marx discloses the method of claim 5, wherein transmitting the alert to the client device comprises: transmitting the alert that comprises an SMS text message, an email, a visual display notification, or any combination thereof (col 4 lines 15-25 the subscribing manufacturer can receive an alert, such as an email alert).

Regarding claim(s) 9-10 & 12-14 (drawn to an apparatus):               
The rejection/proposed combination of Marx, explained in the rejection of method claim(s) 1-2 & 4-6, anticipates/renders obvious the steps of the apparatus of claim(s) 9-10 & 12-14 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 1-2 & 4-6 is/are equally applicable to claim(s) 9-10 & 12-14. See further Marx col. 12 lines 36-60.

Regarding claim(s) 17-18 & 20 (drawn to a CRM):               
The rejection/proposed combination of Marx, explained in the rejection of meth0d claim(s) 1-2 & 4 anticipates/renders obvious the steps of the computer readable medium of claim(s) 17-18 & 20 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 1-2 & 4 is/are equally applicable to claim(s) 17-18 & 20. See further Marx col. 12 lines 36-60.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marx as applied to claims 1 and 9 above, and further in view of Kakkad et al (US 20180137444).
Regarding claim 3, Marx discloses the method of claim 1, but fails to teach wherein transmitting the identified trend data comprises: transmitting the identified trend data indicating a number of related comments associated with the first category for a time period.
Kakkad teaches wherein transmitting the identified trend data comprises: transmitting the identified trend data indicating a number of related comments associated with the first category for a time period (¶65 The fourth dashboard 700 includes a sentiment trend window 705 that display a timeline of perception scores. In some implementations, selecting a point 708 on the timeline causes a sentiment window 710 on the dashboard 700 to display the number of positive, neutral, negative, etc. comments associated with the overall perception score for the day associated with the selected point 708).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein transmitting the identified trend data comprises: transmitting the identified trend data indicating a number of related comments associated with the first category for a time period from Kakkad into the method as disclosed by Marx. The motivation for doing this is to assess and improve a presence and perception of an entity.

Regarding claim(s) 11 (drawn to an apparatus):               
The rejection/proposed combination of Marx and Kakkad, explained in the rejection of method claim(s) 3, anticipates/renders obvious the steps of the apparatus of claim(s) 11 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 3 is/are equally applicable to claim(s) 11. See further Marx col. 12 lines 36-60.

Regarding claim(s) 19 (drawn to a CRM):               
The rejection/proposed combination of Marx and Kakkad, explained in the rejection of method claim(s) 3 anticipates/renders obvious the steps of the computer readable medium of claim(s) 19 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 3 is/are equally applicable to claim(s) 19. See further Marx col. 12 lines 36-60.
Claim(s) 7-8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marx as applied to claims 1 and 9 above, and further in view of Ka et al (US 20070038620).
Regarding claim 7, Marx discloses the method of claim 1, wherein the identified trend data comprises a first comment of the one or more comments having a weight that satisfies a threshold (col 6 lines 14-35 a retailer or manufacturer may be alerted when a product is given a low rating, such as a one star review; in others, the manufacturer may be alerted when the product is given a five star review. In still others, alerts may be sent based on frequency and trends of particular ratings (e.g., fastest falling rating, fastest rising rating); a manufacturer can thus monitor review sources for trends and spot problem areas; The brand content 205 may define thresholds, triggers, or other criteria for manufacturer alerting and notification of reviews. This may include, for example, the occurrences of predetermined keywords over time, low ratings, or high ratings, or an unusual deviation from a predetermined average level. I).
Marx fails to teach determining one or more user feedback scores for the one or more comments; and assigning one or more weights to the one or more comments based at least in part on the one or more user feedback scores.
Ka teaches determining one or more user feedback scores for the one or more comments (¶59 The ratings and reviews score represents the popularity of products based on user ratings and reviews of the products. The ratings and reviews score is calculated using the count of ratings and reviews available for each item on the day that the score is being calculated); and assigning one or more weights to the one or more comments based at least in part on the one or more user feedback scores (¶62 A predetermined weighting may then be applied to the ratings and reviews scores to calculate weighted ratings and reviews scores.).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of determining one or more user feedback scores for the one or more comments; and assigning one or more weights to the one or more comments based at least in part on the one or more user feedback scores from Ka into the method as disclosed by Marx. The motivation for doing this is to improve consumer-focused results ordering.

Regarding claim 8, the combination of Marx and Ka discloses the method of claim 7, wherein determining one or more user feedback scores for the one or more comments is based at least in part on a comment length, a sophistication of terms used, a grammar quality, whether a related purchase was made, an associated transaction, or a combination thereof (Ka ¶59 The ratings and reviews score represents the popularity of products based on user ratings and reviews of the products).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein determining one or more user feedback scores for the one or more comments is based at least in part on a comment length, a sophistication of terms used, a grammar quality, whether a related purchase was made, an associated transaction, or a combination thereof from Ka into the method as disclosed by Marx. The motivation for doing this is to improve consumer-focused results ordering.

Regarding claim(s) 15-16 (drawn to an apparatus):               
The rejection/proposed combination of Marx and Ka, explained in the rejection of method claim(s) 7-8, anticipates/renders obvious the steps of the apparatus of claim(s) 15-16 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 7-8 is/are equally applicable to claim(s) 15-16. See further Marx col. 12 lines 36-60.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/               Primary Examiner, Art Unit 2669